Citation Nr: 1521997	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  06-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 until July 1988.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In November 2008, the Board remanded this claim for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's November 2008 remand were not fully completed. A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In a November 2008 remand, the Board directed the AOJ to provide the Veteran with a medical examination and opinion as to whether the Veteran's various skin conditions are causally related to his military service. In a January 2011 VA medical examination, the examiner opined that the Veteran's seborrheic dermatitis is less likely as not caused by, or a result of, treatment for a heat rash during active service. The examiner explained that while seborrheic dermatitis' underlying cause is unclear, it is considered to be caused by genetic affinity, excess secretion of sebum, and lipophilic skin yeast Malassezia furfur. The examiner further noted that seborrheic dermatitis may be exacerbated by external factors such as stress, fatigue, and extreme weather, to include heat.

Additionally, the examiner opined that the Veteran's melanocytic naevi and keratosis pilaris are caused by genetic affinity and are not caused by or the result of his treatment for heat rash during service. Lastly, the examiner opined that idiopathic guttae hypomelanosis is a condition caused by excess sun exposure; however, is not caused by, or a result of, the Veteran's treatment for heat rash.

While the January 2011examiner provided a negative nexus opinion, the Board finds that the examination did not substantially comply with the Board's November 2008 remand instructions. As the examiner explained that the Veteran's skin conditions are not a result of his treatment for heat rash; the examiner failed to opine as to whether the Veteran's skin conditions were aggravated by his military service. For instance, the examiner noted that seborrheic dermatitis may be exacerbated by extreme weather such as heat, but there is no discussion as to whether the Veteran experienced the type of extreme weather that may exacerbate his seborrheic dermatitis. Additionally, the examiner explained that idiopathic guttae hypomelanosis is a condition caused by excess sun exposure, but fails to opine as to whether the Veteran's sun exposure in service is of such that could cause it.

Therefore, the Board finds that a supplemental opinion is required discussing whether the Veteran's skin condition is related to or aggravated by his military service.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to: a). whether it is at least as likely as not (50 percent or greater) that the Veteran's skin condition is related to, or aggravated by, his military service; b.) whether it is as least likely as not that the Veteran's skin conditions had its onset during military service; and c.) whether it is as least likely as not that the Veteran experienced such sun exposure or extreme weather in service, that it resulted in his skin condition. A rationale should be furnished for all opinions provided.

2. The examiner should consider the entire claims file to include: a.) the STRs; b.) the Veteran's statements in regard to his skin condition; and c.) the Veteran's medical records. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




